DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Election of a fishing alarm system: 
Species A: Fig 2-6, specification pg 6, ln 5- pg 13 ln 17.
Species B: Fig 7-9, specification pg 13, ln 18- pg 19 ln 7.
Fig 1 is generic. 
The species are independent or distinct because Species A discloses bosses not disclosed in Species B. Species B discloses a battery terminal in engagement with conductive strip not disclosed in species A. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-2, 4-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The different embodiments have separate fields of search. In particular, species A would required search terms such as “boss” “bosses” “interiorly held” and which is not required for species B. In searching for species B, search terms such as “battery”, “terminal”, and “engage” are required but not required for species A.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael McKee and a subsequent voicemail message left on 10/25/2022 a provisional election was made with traverse to prosecute the invention of Species B, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  
Specification
The disclosure is objected to because of the following informalities: 
In page 18 line 12, “conducting strip 286” should be changed to -- conducting strip 285--.
In page 15, line 13, “the housing 2240” should be changed to –the housing 240--.
Appropriate correction is required.
Claim Objections
Claim(s)  1-20 is/are objected to because of the following informalities: 
The claims fail to use the terminology as described in the specification for elected Species B thus causing confusion if the claims are referencing the elected embodiment or not. For example the terms “initial condition” and “spaced-apart condition” are used in the specification exclusively to describe the invention of Species A. In contrast, Species B uses the terms “raised position” and “lowered position”. Applicant is requested to amend the claims to be consistent with the specification. 
The preamble should be separated from the limitations by use of a comma. For example claim 3 should be changed from “The fishing alarm system as defined in  claim 2 further comprising ” to --The fishing alarm system as defined in  claim 2, further comprising”. 
Claim 2, line 1 should be changed from “ The fishing alarm system and defined in  claim 1 further comprising ” to --The fishing alarm system as defined in claim 1, further comprising”. 
Claim 8, “to another to and maintained” should be changed to –to another and maintained--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites:
“the biting or striking of the finish line”. There is a lack of antecedent basis. 
“a pair of electrical contacts which are movable toward and away from one another”. However, it is not clear from this recitation that it is implied that both of the electrical contacts are movable or just one. The elected embodiment discloses that only one of the electrical contacts is movable (285) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite. 
“an electrical circuit”. It is unclear if this electrical circuit is different from the electrical circuit already claimed. 
“and wherein the pair of electric contacts are biased from the spaced-apart condition toward the initial condition”. However, the disclosed embodiment of species B only teaches that one of the electric contacts (285) is biased relative to the housing (242) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite.
“a fish”. There is a lack of antecedent basis. Also, it is unclear if this is referring to the same fish functionally recited in line 3 of the claim or another. 
Claims 2-7, 12 are rejected based on their dependency. 
Claim 2 recites “a section of the fishing line”. There is a lack of antecedent basis. Also, it is unclear if this is referring to the same section of the fishing line already recited in claim 1 or another.
	Claims 3-4 are rejected based on their dependency. 
Claim 6 recites “so that the pair of contacts are moved relative to one another to the spaced-apart condition.” However, the disclosed embodiment of species B only teaches that one of the electric contacts (285) is biased relative to the housing (242) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite. It is not clear if this is implying that both of the contacts are moving or if only one is doing the movement. 
Claim 8 recites:
“the biting or striking of the finish line”. There is a lack of antecedent basis. 
“a pair of electrical contacts which are movable toward and away from one another”. However, it is not clear from this recitation that it is implied that both of the electrical contacts are movable or just one. The elected embodiment discloses that only one of the electrical contacts is movable (285) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite. 
 “and wherein the pair of electric contacts are biased from the spaced-apart condition toward the initial condition”. However, the disclosed embodiment of species B only teaches that one of the electric contacts (285) is biased relative to the housing (242) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite.
“wherein the pair of contacts are adapted to be moved relative to one another” and “the pair of contacts are permitted to move relative to one another”. However, the disclosed embodiment of species B only teaches that one of the electric contacts (285) is biased relative to the housing (242) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite. It is not clear if this is implying that both of the contacts are moving or if only one is doing the movement.
“a fish”. There is a lack of antecedent basis. Also, it is unclear if this is referring to the same fish functionally recited in line 3 of the claim or another.
Claims 9-11, 13 are rejected based on their dependency. 
Claim 9 recites “the casing”. There is a lack of antecedent basis. 
 “a section of the fishing line”. There is a lack of antecedent basis. Also, it is unclear if this is referring to the same section of the fishing line already recited in claim 8 or another.
Claim 14 recites:
“the biting or striking of the finish line”. There is a lack of antecedent basis. 
“a pair of contacts which are movable relative to and toward one another” and “movable relative to and away from one another”. However, it is not clear from this recitation that it is implied that both of the electrical contacts are movable or just one. The elected embodiment discloses that only one of the electrical contacts is movable (285) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite. 
 “and wherein the pair of contacts are biased toward one another” and “wherein the part of contacts are adapted to be spaced apart”, and “the part of contacts are permitted to move toward and into”. However, the disclosed embodiment of species B only teaches that one of the electric contacts (285) is biased relative to the housing (242) while the other electrical contact (290) is stationary thus rendering this claim vague and indefinite. It is not clear if this is implying that both of the contacts are moving or if only one is doing the movement.
 “a fish”. There is a lack of antecedent basis. Also, it is unclear if this is referring to the same fish functionally recited in line 3 of the claim or another.
	Claims 15-20 are rejected based on their dependency. 
Claim 16 recites “a section of the fishing line”. There is a lack of antecedent basis. Also, it is unclear if this is referring to the same section of the fishing line already recited in claim 14 or another.
Claim 17 recites “further comprising a battery from which electrical current is conducted…” However, it is not clear how the battery is different from the power source already claimed in claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. herein Foster (US5261180) . 
	Regarding claim 1:
 Foster teaches:
A fishing alarm system for use with a fishing line which moves when disturbed by the biting or striking of the fishing line by a fish, the fishing alarm system comprising: (abstract and figs, col 3 ln 13-21)
an electronic alarm device adapted to emit an audible sound when an electrical current is permitted to pass therethrough; (Fig 4, 7, Ref 31, col 4 ln 27-28)
 a pair of electrical contacts which are moveable toward and away from one another (col 4, ln 30-33, 56-68, col 5 ln 1-10)
between an initial condition at which an electrical circuit is made between the electrical alarm device and a power source and a spaced-apart condition at which an electrical circuit between the electronic alarm device and the power source is broken, (Fig 5+6, Ref 33+32)
and wherein the pair of electrical contacts are biased from the spaced-apart condition toward the initial condition (col 4 ln 67-68)
so that by inserting a section of the fishing line between the pair of electrical contacts, (Fig 5+6, Ref 13)
the contacts are moved away from one another to the spaced-apart condition and held thereat by the section of fishing line positioned between the pair of electrical contacts (col 5, ln44-46, Fig 5)
and so that upon removal of the fishing line from between the pair of electrical contacts, as would occur when the fishing line is disturbed by the biting or striking of the fishing line by a fish, the pair of contacts are permitted to return toward the initial condition at which the electrical circuit is made between the electronic alarm device and the power source. (Fig 1, dashed ref 13, Fig 6, col 3 ln 18-21, col 4 ln 37-49)
Regarding claim 2:
 Foster teaches claim 1 and further teaches:
further comprising a casing (Fig 1, Ref 20)
 having an interior (Fig 1, Ref 21a)
 within which the electronic alarm device is housed, (Fig 4,Ref 31 housed in 21a)
 wherein the casing has an exterior wall within which a slot is formed, (Fig 1-4, Ref 26+27)
 and the pair of contacts are accessible through the slot for the purpose of inserting a section of the fishing line between the pair of contacts. (col 4, ln 17-20)
Regarding claim 5:
 Foster teaches claim 1 and further teaches:
wherein at least one of the pair of contacts is in the form of a strip of conductive material which is inherently biased toward the other of the pair of contacts. (col 4, ln 67-68, col 4 ln 43)
Regarding claim 6:
 Foster teaches claim 1 and further teaches:
wherein the pair of contacts are shaped to provide a fishing line-accepting guideway which helps to funnel the fishing line to a position between the pair of contacts when the fishing line is inserted between the pair of contacts so that the pair of contacts are moved relative to one another to the spaced- apart condition. (Fig 5+6, see accepting guideway formed between 32b’ which guides fishing line 13)
Regarding claim 7:
 Foster teaches claim 1 and further teaches:
further comprising an ON/OFF switch associated with the electronic alarm device enabling the device to be switched between an ON condition and an OFF condition. (Fig 2, Ref 29, col 6 ln 7-8)
Regarding claim 12:
 Foster teaches claim 1 and further teaches:
wherein the pair of contacts are shaped to provide a fishing line-accepting guideway for funneling the section of the fishing line between the pair of contacts when the fishing line is inserted between the pair of contacts for readying the system for use. (Fig 5+6, see accepting guideway formed between 32b’ which guides fishing line 13)
Regarding claim 8:
 Foster teaches:
A fishing alarm system for use with a fishing line which moves when disturbed by the biting or striking of the fishing line by a fish, the fishing alarm system comprising: (abstract and figs, col 3 ln 13-21)
an electronic alarm device adapted to emit an audible sound when activated; (Fig 4, 7, Ref 31, col 4 ln 27-28)
an electrical circuit associated with the electronic alarm device for conducting an electric current to the electronic alarm device for the purpose of activating the electronic alarm device; (Fig 7)
wherein the electrical circuit includes a pair of contacts which are movable toward and away from one another (Fig 5+7, col 4, ln 30-33, 56-68, col 5 ln 1-10)
between an initial condition and a spaced-apart condition for, respectively, making and breaking the electrical circuit and (Fig 5+6 Ref 33+32+13)
wherein the pair of contacts are biased from the spaced-apart condition toward the initial condition, (col 4 ln 67-68)
and wherein the pair of contacts are adapted to be moved relative to one another to and maintained in the spaced-apart condition by a section of the fishing line inserted between the pair of contacts, (Fig 5+6, Ref 13)
o that as long as the section of the fishing line is positioned between the pair of contacts, the electrical circuit is broken and so that upon removal of the section of the fishing line from between the pair of contacts, as would occur when the fishing line is disturbed by the biting or striking of the fishing line by a fish, the pair of contacts are permitted to move relative to one another and into the initial condition for making the electrical circuit and thereby activating the electronic alarm device.(Fig 1, dashed ref 13, Fig 6, col 3 ln 18-21, col 4 ln 37-49 col 5, ln44-46, Fig 5)
Regarding claim 9:
 Foster teaches claim 8 and further teaches:
wherein the casing includes exterior walls (Fig 1, Ref 21-25)
between which the electric circuit is housed, (Fig 7+4)
and the exterior walls define a slot (Fig 1-4, Ref 26+27)
through which the pair of contacts can be accessed with a section of the fishing line. (col 4, ln 17-20, i.e. access and movement caused by the fishing line)
Regarding claim 10:
Foster teaches claim 8 and further teaches:
further comprising a battery from which electrical current is conducted to the electronic alarm device when the electrical circuit is made, (Fig 3-4, Ref 28, col 4 ln 42)
Regarding claim 11:
 Foster teaches claim 8 and further teaches:
wherein at least one of the pair of contacts is in the form of a strip of conductive material which is inherently biased toward the other of the pair of contacts. (col 4, ln 67-68, col 4 ln 43)
Regarding claim 13:
 Foster teaches claim 8 and further teaches:
further comprising an ON/OFF switch wired within the electrical circuit enabling a fisherman to switch the system ON and OFF. (Fig 2, Ref 29, col 6 ln 7-8)
Regarding claim 14:
 Foster teaches:
A fishing alarm system for use with a fishing line having a hook attached to a free end of the line and which is adapted to shift in position when disturbed by the biting or striking of the hook by a fish, the fishing alarm system comprising: (abstract and figs, col 3 ln 13-21)
an electrical circuit including (Fig 7)
an electronic alarm device for emitting an audible sound when the electric circuit is made; (Fig 4, 7, Ref 31, col 4 ln 27-28)
a power source from which electrical current can be drawn when the electrical circuit is made; (Fig 3-4, Ref 28, col 4 ln 42)
and wherein the electric circuit includes a pair of contacts which are moveable relative to and toward one another (Fig 5+7, col 4, ln 30-33, 56-68, col 5 ln 1-10)
to an initial condition for making the electrical circuit (Fig 6)
and are movable relative to and away from one another to a spaced-apart condition for breaking the electrical circuit, (Fig 5, Ref 33+32+13)
and wherein the pair of contacts are biased toward one another to the initial position, (col 4 ln 67-68)
and wherein the pair of contacts are adapted to be spread apart and maintained in the spaced-apart condition by positioning a section of the fishing line to a position of rest between the pair of contacts and, (Fig 5+6, Ref 13)
and so that upon removal of the fishing line from the position of rest between the pair of contacts, as would occur when the fishing line is disturbed by the biting or striking of the fishing line by a fish, the pair of contacts are permitted to move toward and into the initial condition for making the electrical circuit and thereby activating the electronic alarm device.(Fig 1, dashed ref 13, Fig 6, col 3 ln 18-21, col 4 ln 37-49 col 5, ln44-46, Fig 5)
Regarding claim 15:
Foster teaches claim 14 and further teaches:
further comprising a casing (Fig 1, Ref 20)
 within which the electronic alarm device and the power source is housed, (Fig 4,Ref 31 +28 housed in 21a of 20)
Regarding claim 16:
Foster teaches claim 15 and further teaches:
wherein the casing includes exterior walls (Fig 1, Ref 21-25)
 and the exterior walls defines a slot (Fig 1-4, Ref 26+27)
can be accessed for movement of the pair of contacts away from one another to the spaced-apart condition with a section of the fishing line. (col 4, ln 17-20, i.e. access and movement caused by the fishing line)
Regarding claim 17:
Foster teaches claim 14 and further teaches:
further comprising a battery from which electrical current is conducted to the electronic alarm device when the electrical circuit is made, (Fig 3-4, Ref 28, col 4 ln 42)
Regarding claim 18:
 Foster teaches claim 14 and further teaches:
wherein at least one of the pair of contacts is in the form of a strip of conductive material which is inherently biased toward the other of the pair of contacts. (col 4, ln 67-68, col 4 ln 43)
Regarding claim 19:
 Foster teaches claim 14 and further teaches:
wherein the pair of contacts are shaped to provide a fishing line-accepting guideway for funneling the section of the fishing line to the aforesaid position of rest between the pair of contacts when the section of the fishing line is directed between the pair of contacts for readying the system for use. (Fig 5+6, see accepting guideway formed between 32b’ which guides fishing line 13)
Regarding claim 20:
 Foster teaches claim 14 and further teaches:
further comprising an ON/OFF switch wired within the electrical circuit enabling a fisherman to switch the system ON and OFF. (Fig 2, Ref 29, col 6 ln 7-8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Schindler .
Regarding claim 3:
Foster teaches claim 1 and further teaches:
further comprising a power source (Fig 3-4, Ref 28, col 4 ln 42)
Foster doesn’t teach:
a power source having a terminal, and one of the pair of contacts engages the terminal of the power source when the pair of contacts are disposed in the initial condition and the one of the pair of contacts is out of engagement with the terminal of the power source when the pair of contacts are disposed in the spaced-apart condition.
Schindler teaches:
A fishing signaling system (figs and title)
a power source (11) having a terminal (16), and one of the pair of contacts engages the terminal of the power source when the pair of contacts are disposed in the initial condition and the one of the pair of contacts is out of engagement with the terminal of the power source when the pair of contacts are disposed in the spaced-apart condition. (17 engages 16 of power source 11, col 2 ln 81-87, col 2 ln 116-col 3 ln 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing alarm system of Foster such that as it comprised a battery with a terminal engaged with one pair of the contacts (of Foster) taught by to provide for a continuous or flashing signaling to indicate that a fish has been hooked (col 2, ln20-32). 
Regarding claim 4:
Foster as modified teaches claim 1 and further teaches:
wherein the power source is a battery. (Fig 3-4, Ref 28, col 4 ln 42)
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643

					
								/DAVID J PARSLEY/                                                                                                          Primary Examiner, Art Unit 3643